DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
An information disclosure statement (IDS) is not submitted for this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite for the following terms: a line matched transformer is recited twice.  It is unclear if there are three line matched transformers or if the second and third recitation has improper antecedent basis.  For examination purposes, the second and third recitations are interpreted as “the line matched transformer.”  The claim recitation “one end of the circuit board PCB” is unclear and lacks proper antecedent basis.  For examination purposes, the recitation is interpreted as “one end of the primary circuit board PCB.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rofougaran (Pub. No. US 2008/0158087 A1) hereafter referred to as Rofougaran.

Regarding claim 1 (as best understood), Rofougaran discloses:

    PNG
    media_image1.png
    570
    695
    media_image1.png
    Greyscale

A highly elastic antenna (See [0071] – antenna 150) made of bonding wires, comprising 

    PNG
    media_image2.png
    315
    354
    media_image2.png
    Greyscale

a base plate (Fig. 1 – device substrate 12), a line matched transformer (See [0071] – a transformer 384), bonding wires (See Fig. 21 depicting bonding wires between antenna structure 290-A and transformer 384), a primary PCB, a secondary PCB (See [0047] – dies 30-36 may be fabricated using complimentary metal oxide (CMOS) technology and the package substrate may be a printed circuit board (PCB; See [0051] – antenna structure of the second IC), and a line inlet (See Fig. 21 depicting transmission line 382), 
wherein the upper part of the base plate is provided with a line matched transformer, bonding wires, a primary PCB, and a secondary PCB (See Fig. 1 depicting components of device 10 located on upper part of base plate 12 comprising multiple antenna structures such as antenna 40 and 42 located on separate PCB structures such as 58;  See Fig. 21 depicting components such as transformer, wires between components, transmission line and multiple antenna portions); 
one end of the PCB is connected to the line inlet (Fig. 21 transmission line 382 connected to antenna structure 290-A); 
a line matched transformer is fixed at the upper part of the primary PCB (See Fig. 21 depicting transformer on upper part of PCB of Figure 1 item 12); and 


Regarding claim 2 (as best understood), :
wherein the bonding wire contains one or more wires (See Fig. 21 depicting one or more wire sections).

Regarding claim 3 (as best understood), Rofougaran discloses:
wherein both ends of the bonding wire are soldered to the upper part of the primary PCB board and the secondary PCB board, respectively (See [0163] – antenna element 490 includes a plurality of substantially enclosed metal traces 504 and 505, and vias 506).

Regarding claim 4 (as best understood), Rofougaran discloses:
wherein one end of the bonding wire is perpendicular to the primary PCB, and the bonding wire is of an arched structure (See [0163] – substantially enclosed metal traces 504 and 505 may have a circular shape, an elliptical shape, a square shape, a rectangular shape and/or any other shape).

Regarding claim 5 (as best understood), Rofougaran discloses:


Regarding claim 6 (as best understood), Rofougaran discloses:
the bonding wire may be applied to any double-doublet antenna or monopole antenna design on PCBs (See [0172] – may be configured into any type of antenna including, but not limited to, an infinitesimal antenna, a small antenna, a micro strip antenna, a meandering line antenna, a monopole antenna).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918. The examiner can normally be reached 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.